        19-11608-mew                       Doc 516               Filed 01/21/21 Entered 01/21/21 19:53:13                                                Main Document
                                                                             Pg 1 of 5

                                                                                                         U.S. Department of Justice
                                                                                                         Office of the United States Trustee
                                                                                                         Region 2

                                                                                                           Southern District of New York



IN RE:                                                                                   }             CHAPTER 11
                                                                                         }
              HSP Liquidation, LLC (fka Hollander Sleep                                  }             CASE NO. 19-11608 (MEW)
               Products, LLC), et al.,                                                   }             (Jointly Administered)
                                                                                         }
              DEBTOR.                                                                    }




                                                  DEBTOR'S POST-CONFIRMATION
                                                  QUARTERLY OPERATING REPORT
                                                           FOR THE PERIOD
                                             FROM  10/1/2020         TO 12/31/2020


Comes now the Hollander Wind-Down Trust1 and files its Post-Confirmation Quarterly Operating Report in accordance
with the Guidelines established by the United States Trustee and FRBP 2015.

In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the best of my knowledge.




Signed::                                                                                               Date:                        1/20/2021


              Tim Daileader
                         Print Name

              Authorized Signatory, Drivetrain, LLC, as Trustee
                         Title




              Debtor's Address                                                                                       Attorney's Address
              and Phone Number:                                                                                      and Phone Number:

              c/o Drivetrain, LLC, as Trustee                                                                        Bradford J. Sandler     bsandler@pszjlaw.com
              410 Park Avenue, Ste 900                                                                               Beth E. Levine          blevine@pszjlaw.com
              New York, NY 10022                                                                                     Shirley S. Cho          scho@pszjlaw.com
              Tel. (212) 856-9700                                                                                    Pachulski Stang Ziehl & Jones LLP
                                                                                                                     780 Third Ave. New York, NY 10017
                                                                                                                     Tel. (212) 561-7704




1
 The Post-Effective Date Debtors in these Chapter 11 cases, along with the last four digits of each Post-Effective Debtor's federal tax identification
number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK
Liquidation, LLC (4119); PCFC Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
        19-11608-mew                      Doc 516               Filed 01/21/21 Entered 01/21/21 19:53:13                                                Main Document
                                                                            Pg 2 of 5
Quarterly Operating Report -                                                                                                                                             Attachment 1
Post Confirmation




QUESTIONNAIRE
                                                                                                                                   YES*            NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside                                                        X
       the Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                                        X

3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                                              X

4.     Is the Debtor current on all post-confirmation plan payments?                                                                     N/A



                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

                                                              HSP Liquidation, LLC (fka Hollander Sleep
                                                                        Products, LLC), et al.,

INSURANCE INFORMATION
                                                                                                                                   YES             NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                                             X
       compensation, and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                                                  X

                *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.


                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

        General Description

        On September 5, 2019, the Court entered its Findings of Fact, Conclusions of Law, and Order Confirming Debtors’ Modified First Amended Joint Plan Pursuant
        to Chapter 11 of the Bankruptcy Code [Docket No. 356] confirming the Plan (capitalized terms used but not otherwise defined herein have the meanings ascribed
        to them in the Plan). On September 13, 2019, the Effective Date of the Plan occurred. See Notice of (I) Entry Confirmation Order, (II) Occurrence of Effective
        Date, and (III) Related Bar Dates [Docket No. 371].

        Pursuant to the Plan, on the Effective Date, the Debtors sold substantially all of their assets to Bedding Acquisition, LLC (the "Purchaser") in accordance with the
        Asset Purchase Agreement and established the Wind-Down Trust. Drivetrain, LLC, was appointed the Trustee and Plan Administrator for the Wind-Down
        Trust. The Plan Administrator is responsible for, among other things, “ . . . wind[ing] down the Debtors’ businesses and affairs . . . and administer[ing] the
        liquidation of the Post-Effective Date Debtors and any assets held by the Wind-Down Trust . . . .” See Plan at Article IV.D. This includes the authority "to File,
        withdraw, or litigate to judgment objections to Claims or Interests." Id. at Article VII.B.

       Since the Effective Date, the Plan Administrator has assumed all responsibilities for the administration of the Post-Effective Date Debtors’ affairs that were
       previously undertaken by the Debtors prior to the Effective Date and has dedicated considerable time and effort to a multitude of tasks, including, without
       limitation, (a)
       Authorized      familiarizing
                   Signatory,        itself LLC,
                               Drivetrain,  with the assets, liabilities and unfinished business of the estates, (b) overseeing closings of remaining operations, (c) coordinating
                                                  as Trustee
       case administration with the Canadian Information Officer in respect of the CCAA proceedings, (d) analyzing claims, and (e) engaging in related sale transition,
       plan implementation, and wind-down activities.

        The Plan Administrator and its professionals are in the process of reviewing and analyzing the merits of the asserted Claims. However, they have not had a
        sufficient opportunity to complete this comprehensive and time-consuming task. Thus, the Plan Administrator has requested and been granted an extension of the
        Administrative Claims Objection Bar Date to May 5, 2021 and an extension of the Claims Objection Bar Date to May 5, 2021. To date, the Plan Administrator
        has filed its first, second and third omnibus claims objections and first notice of satisfaction of claims. The Plan Administrator has paid allowed 503(b)(9) claims
        in the aggregate amount of approximately $2.1 million and DIP Term Loan Claims in the amount of approximately $2.1 million. The Plan Administrator and its
        professionals continue to review and analyze the Claims and the Debtors’ books and records to reconcile such claims and determine whether and the extent to
        which they are valid and are continuing to negotiate settlements with certain claimants.

        Bank Accounts
        Pursuant to a Transition Services Agreement entered into between the Debtors and the Purchaser on the Effective Date, during the prior reporting period, the
        Purchaser continued to use and have access to certain deposit and disbursement accounts of the Debtors maintained at Wells Fargo Bank, N.A. All accounts
        related to the Transition Services Agreement have been closed as of the date hereof.




     Estimated Date of Filing the Application for Final Decree: _N/A_________________
                19-11608-mew                Doc 516         Filed 01/21/21 Entered 01/21/21 19:53:13                           Main Document
                                                                        Pg 3 of 5
         Quarterly Operating Report -                                                                                                  Attachment No. 2
         Post Confirmation
                                             CHAPTER 11 POST-CONFIRMATION
                                         SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:              HSP Liquidation, LLC
Case Number:            19-11608
     Date of Plan
    Confirmation: 9/13/2019 (Effective Date)


                               All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                                      Quarter Ending 12/31/20     Post Confirmation Total
1.       CASH (Beginning of Period)                                               $             10,356,264.16 $               1,572,058.67

2.       INCOME or RECEIPTS during the Period                                     $                575,551.79 $              12,857,915.99

3.       DISBURSEMENTS
         a.   Operating Expenses (Taxes):
              (i)    Federal Taxes
              (ii)   State Taxes
              (iii)  Other Taxes

         b1. All Other Operating Expenses:                                        $                182,465.46 $               1,064,229.39

         c.   Plan Payments
              (i)     Administrative Claims                                       $                  3,651.75 $               2,118,933.57
              (ii)    Other Priority Claims
              (iii)   Other Secured Claims
              (iv)    Secured Tax Claims
              (v)     DIP/Term Loan Claims                                        $              2,100,000.00                 2,100,000.00
              (vi)    General Unsecured Claims

         Total Disbursements (Operating & Plan; ex UST Fees)                      $              2,286,117.21 $               5,283,162.96

         d.   US Trustee Fees
              (i)    U.S. Trustee Quarterly Fees 1                                $                      0.00 $                 501,113.00

4        CASH (End of Period)                                                     $              8,645,698.74 $               8,645,698.70



DETAIL PER DEBTOR:
Receipts
         19-11607       Dream II Holdings, LLC                                                           0.00                         0.00
         19-11608       HSP Liquidation, LLC                                                       575,551.79                12,857,915.99
         19-11609       HHFH Liquidation, LLC                                                            0.00                         0.00
         19-11610       HSPK Liquidation, LLC                                                            0.00                         0.00
         19-11611       PCF Liquidation, LLC                                                             0.00                         0.00
         19-11612       PCFC Liquidation, LLC                                                            0.00                         0.00
         19-11613       HSPC Liquidation Limited                                                         0.00                         0.00

Disbursements
         19-11607       Dream II Holdings, LLC                                                           0.00                         0.00
         19-11608       HSP Liquidation, LLC                                                     2,286,117.21                 5,283,162.96
         19-11609       HHFH Liquidation, LLC                                                            0.00                         0.00
         19-11610       HSPK Liquidation, LLC                                                            0.00                         0.00
         19-11611       PCF Liquidation, LLC                                                             0.00                         0.00
         19-11612       PCFC Liquidation, LLC                                                            0.00                         0.00
         19-11613       HSPC Liquidation Limited                                                         0.00                         0.00


     1   U.S. Trustee Quarterly Fees based on Wind-Down Trust disbursements and Pass-Through Bank Account disbursements resulting in
         an overpayment of fees.
            19-11608-mew           Doc 516     Filed 01/21/21 Entered 01/21/21 19:53:13                     Main Document
Quarterly Operating Report -                                                                                            Attachment 2a
Post Confirmation
                                                           Pg 4 of 5
                                            CHAPTER 11 POST-CONFIRMATION
                                              PASS THROUGH ACCOUNTS


Case Name:          HSP Liquidation, LLC
Case Number:        19-11608
   Date of Plan
  Confirmation: 9/13/2019 (Effective Date)


                         All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                              Quarter Ending 12/31/20      Post Confirmation Total
1a. CASH (Beginning of Period) - Pass Through Accounts                    $                705,022.18 $                2,394,435.85

2a. INCOME or RECEIPTS during the Period                                  $                            $             119,691,683.41

3.   DISBURSEMENTS
     a.    Operating Expenses (Fees/Taxes):
           (i)    Federal Taxes
           (ii)   State Taxes
           (iii)  Other Taxes

     b2. All Other Operating Expenses - Pass Through :                    $                705,022.18 $              122,086,119.26

     c.    Plan Payments
           (i)    Administrative Claims                                   $                            $
           (ii)   Other Priority Claims
           (iii)  Other Secured Claims
           (iv)   Secured Tax Claims
           (v)    DIP/Term Loan Claims
           (vi)   General Unsecured Claims

     Total Disbursements                                                  $                705,022.18 $              122,086,119.26

     d.    US Trustee Fees
           (i)    U.S. Trustee Quarterly Fees                             $                       0.00 $                       0.00

4a CASH (End of Period) - Pass Through Accounts                           $                       0.00 $                       0.00
              19-11608-mew                   Doc 516            Filed 01/21/21 Entered 01/21/21 19:53:13                                                  Main Document
                                                                            Pg 5 of 5
     Quarterly Operating Report -                                                                                                                                         Attachment No. 3
     Post Confirmation

                                                     CHAPTER 11 POST-CONFIRMATION
                                                     BANK ACCOUNT RECONCILIATIONS

     TRUST RELATED BANK ACCOUNTS

Bank Account Information                             Account               Account              Account             Account            Account            Account              TOTAL
                                                           1                    2                     3                 4                  5                  6
Name of Bank:                                      Wells Fargo           Wells Fargo          Wells Fargo          Wells Fargo        Wells Fargo        Wells Fargo
Account Number:                                       x1522                 x7229                x1506                x1456              x1480              x9395
Purpose of Account (Operating/Payroll/Tax)       Trust Operating Trust Operating Trust Operating Trust Operating Trust Operating Trust Operating
Type of Account (e.g. checking)                     Checking            Direct Deposit       Direct Deposit       Direct Deposit     Direct Deposit     Direct Deposit


1. Balance per Bank Statement                        8,645,698.74                    0.00                  0.00               0.00               0.00        125,000.00        8,770,698.74
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items
5. Quarter End Balance (Must Agree with Books)       8,645,698.74                    0.00                  0.00               0.00               0.00        125,000.00        8,770,698.74



     PASS THROUGH BANK ACCOUNTS

Bank Account Information                            Account               Account              Account               TOTAL
                                                        1                     2                    3
Name of Bank:                                      Wells Fargo           Wells Fargo          Wells Fargo

Account Number:                                       x4226                 x9162                x7889

Purpose of Account (Operating/Payroll/Tax)          Operating           LC Collateral          Canadian
                                                                                              Operating
Type of Account (e.g. checking)                   Direct Deposit        Direct Deposit       Direct Deposit

Status                                           Closed                Closed               Closed

Prior Quarter End Balance                                 580,022.18                 0.00            125,000.00        705,022.18

1. Balance per Bank Statement                             580,022.18                                 125,000.00
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items                                580,022.18                                 125,000.00
5. Quarter End Balance (Must Agree with Books)                  0.00                 0.00                  0.00               0.00

                                                    Acct closed           Acct closed          Acct closed
